By JUDGE COLLIER.
The clerk, in his certificate, states the circumstances, -and says that he was unable to find the declaration in the cause to furnish to the jury, and that after diligent search, he is still unable to find it. In this certificate, the clerk does not inform us whether there was an issue for the jury to try, or with certainty, whether there was a declaration.
This case does not fender it necessary for us to decide whether a judgment should be reversed for the absence of a material part .of the record, which was lost after judgment. If snch a case was presented, we should hesitate *485long before we would refuse effect to the certificate of the, proper officer, giving that information,. Here, the decíaration, if there ever was- one, (a fact which does not- satisfactorily appear,) was lost -before judgment, and could-have been supplied on application to the. Court, by leave to substitute another. Again; it does not appear that there was any-issue for the jury. This irregularity, independent of the absence of a- declaration, would be a sufficient cause to reverse.a The judgment, is therefore reversed, and the cause remanded.

 Minor’s Ala. ReP- 137.